Citation Nr: 0832046	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active service from July 1970 to July 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In December 2004 and March 2007, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development.  For the 
reasons discussed below, development is not complete, and the 
Board concludes that it may not proceed with a decision at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay this third 
remand imposes on resolution of the veteran's claim.  
However, the information obtained as a result of the 2007 
remand corroborated some of the veteran's alleged stressors, 
and that fact requires that additional development be done, 
to fairly consider his claim.

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

The Board notes that the veteran's claimed stressor was 
verified.  The USS Oklahoma City provided gunfire support to 
various missions off the coast of South Vietnam near DaNang 
and the DMZ.  She also provided anti-aircraft suppression off 
the coast of North Vietnam.  The veteran reports that he was 
below deck in the magazines when the ship was firing and the 
noise made him nervous.  This is completely believable in 
light of the ship's history.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations.  
In September 2006, the veteran was afforded a compensation 
and pension examination wherein the veteran was diagnosed, on 
Axis I, with PTSD, prolonged.  The veteran reports in his 
medical history, that he saw a lot of action while on the USS 
Oklahoma City and that he has suffered various problems since 
that time.  However, the veteran also reports that he 
received the Combat Action Ribbon which is inaccurate 
according to the veteran's Department of Defense Form 214 (DD 
214) which indicates that he received the National Defense 
Service Medal and the Vietnam Service Medal.  Therefore the 
previous examination report contains inaccurate information 
and lacks a nexus opinion between the PTSD diagnosis and an 
in-service stressor.  A new psychiatric examination is needed 
to determine if the veteran's diagnosis of PTSD is related to 
the corroborated in-service stressor. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
psychiatric examination to determine 
the nature and likely etiology of the 
veteran's PTSD.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that the claims folder 
was reviewed in connection with the 
examination.  

The examiner should, to the extent 
possible, without resorting to 
speculation, provide an opinion as to 
whether the veteran's PTSD is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the veteran's verified in-
service stressor of being on the ship 
during support missions and hearing the 
"loud noises" of guns firing, etc.  A 
detailed rationale should be provided for 
all opinions.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefit sought. 
Unless the benefit sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

